Opinion by
Head, J.,
The facts out of which this controversy arises were fully stated when the case was formerly here, 41 Pa. Superior Ct. 209. When, as a result of that appeal, the case was retried, the court below entered a compulsory nonsuit. In the opinion filed refusing to take off that nonsuit, the learned trial judge has again fully discussed the testimony as well as the controlling principles of law. We can see nothing of value to be added to that opinion. Having carefully reviewed the entire record, we have all reached the conclusion that the case was properly tried and that the' resulting judgment should not be disturbed.
Judgment affirmed.